Citation Nr: 0025831	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to April 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M & ROC) in Wichita, Kansas.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the M & ROC.

2. The veteran's service-connected residuals of a right ankle 
injury are manifested by essentially full range of motion 
and the veteran's subjective complaints of constant right 
ankle pain, without evidence of swelling, malunion, 
nonunion or ankylosis of the ankle.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.41, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in February 1999, the 
veteran expressed a concern regarding the adequacy of the 
July 1998 VA orthopedic examination of his right ankle.  
However, the Board finds that the examination provides 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination. 

When a claimant is awarded service connection for a 
disability and subsequently appeals the M & ROC's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
right ankle disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

According to a January 1996 Medical Evaluation Board (MEB) 
report, the veteran initially injured his right ankle in 
November 1994 during military police company training.  A 
magnetic resonance image (MRI) showed osteochondritis 
dissecans that involved the medial talus and he was placed in 
a short walking cast and a CAM walker and, eventually, given 
an ankle brace.  The veteran reinjured his ankle and, in 
September 1995, underwent right ankle arthroscopy with 
curettage and drilling of the osteochondritis lesion.  He 
underwent physical therapy for four months but experienced 
significant right ankle pain.  A MRI taken four months after 
surgery revealed partial reconstitution of the cartilage 
where the osteochondritis lesion was.  Radiographs of the 
right ankle revealed evidence of the osteochondritis 
dissecans lesion that involved the medial talar dome.  
According to the MEB report, the veteran was unable to run, 
walk or stand for a prolonged time and frequently used a cane 
for ambulation.  His ankle was expected to improve over the 
next six to eight months.  Service separation was 
recommended.  On a report of medical history completed in 
January 1996, when he was examined for separation, the 
veteran reported constant right ankle pain.  A March 1996 
Physical Evaluation Board report describes the veteran's 
disability as osteochondritis dissecans of the talar dome on 
the right, status post arthroscopic debridement and drilling 
with persisting pain with standing, walking and running.

In June 1996, the M & ROC granted service connection for 
residuals of a right ankle injury and awarded a 10 percent 
disability evaluation.

According to a March 1998 VA outpatient record, the veteran 
was seen for complaints of right ankle pain.  His history of 
two fractures and surgery in service was noted.  The veteran 
reported progressive pain and morning swelling during the 
past three months.  He took Motrin and Percocet for pain.  
The impression was right ankle pain, status post old 
fracture.  A x-ray was recommended to rule out fracture or 
degenerative joint disease.

In April 1998, the veteran was seen again in the VA 
outpatient clinic for follow up of his complaints of right 
ankle pain.  According to the medical record, he received an 
ankle brace during his last clinic visit and said the brace 
worsened his pain and discontinued its use but continued 
exercises at home.  His ankle pain was unchanged and he rated 
the pain at four to seven on a scale of one to ten.  On 
examination, the veteran was observed to be a young, healthy 
male.  His right ankle had no swelling.  There was tenderness 
at the ankle joint with full range of motion.  The assessment 
was status post right ankle fracture-old and persistent right 
ankle pain.  Naprosyn and home exercises were recommended.

Also in April 1998, the M & ROC received the veteran's claim 
for an increased rating for his service-connected right ankle 
disability.  He reported that his ankle swelled, he used a 
cane more frequently, took constant pain medication, 
including Motrin, Percocet and arthritis medication, and 
indicated that rehabilitation was ineffective.

In July 1998, the veteran, who was 24 years old, underwent VA 
orthopedic examination and the examination report notes his 
medical history as set forth above.  Currently, the veteran 
reported constant pain located primarily at the back of the 
right ankle that radiated around the whole ankle at times.  
The pain alternated between dull and sharp and worsened as 
the day progressed with ankle swelling at the end of the day.  
The veteran denied redness or warmth but had tingling at 
times.  He had weakness in giving way of the right ankle, but 
denied stiffness or locking.  Flare-ups occurred at least 
once a week.  His ankle pain was so bad he could not walk and 
it lasted until pain medication took effect.  Precipitating 
factors included cold weather, standing for long periods, 
being on his feet, stair climbing and increased activity.  
Treatments included foot exercises and swimming.  The veteran 
took Motrin, 800 milligrams, and changed to Naproxen, 500 
milligrams, due to stomach upset.  He also took Tylenol #3 
for severe pain and used a cane at times and a sock-type 
wrap.  He denied the use of other assisting devices.  The 
veteran's right ankle disability limited his ability to run, 
walk long distances without pain, lift and play sports.  He 
felt his career choices were limited as he planned on police 
work. 

Further, on examination, the veteran's gait was slightly 
antalgic.  He walked on the lateral border of the right foot.  
There was no swelling or effusion of the right ankle.  Color 
and warmth were normal.  Pedal pulses were palpable.  There 
was mild tenderness on palpation of the ankle joints.  There 
were no sensory deficits.  Range of motion was dorsiflexion 
of the left and right ankles to 20 degrees.  Plantar flexion 
was to 45 degrees in the left and right ankles with pain at 
40 degrees.  Inversion was left ankle to 30 degrees and right 
ankle to 10 degrees and pain at 10 degrees.  Eversion was to 
20 degrees, bilaterally.  An x-ray report of a study of the 
veteran's right ankle in routine projections showed no 
evidence of significant deviation from normal and the 
impression was negative right ankle.  The examination 
diagnosis was persistent right ankle pain, status post 
osteochondritis dissecans that involved the superior medial 
aspect of the talar dome, status post right ankle arthroscopy 
with curettage and drilling of the osteochondritis lesion.

In January 1999, a VA outpatient medical record indicates 
that the veteran was seen for complaints of left ankle pain 
caused by a fall the previous evening.  X-ray of the left 
ankle failed to show a demonstrable recent fracture and a 
left ankle sprain was assessed.  

In his February 1999 notice of disagreement, the veteran 
reported that he injured his left ankle and was diagnosed 
with a severe left ankle sprain due to his right ankle giving 
away.  In his April 1999 substantive appeal, the veteran 
appealed the increased rating for his right ankle "and 
adjunct left ankle condition consequence of right ankle 
condition".  In June 1999, he failed to report for VA 
examination in conjunction with the claim of a left ankle 
disorder secondary to his right ankle condition.  In July 
1999, the M & ROC denied service connection for a left ankle 
disorder secondary to the service-connected right ankle 
disability.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 

Where an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-208 (1995).  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Painful motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59 (1999).

The veteran's right ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271 for limited 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under that code, a 10 percent rating is assigned when 
there is moderate limitation of motion.  Id.  A 20 percent 
rating is warranted when there is marked limitation of 
motion.  Id.  Normal dorsiflexion of the ankle is from zero 
degrees to 20 degrees, while normal plantar flexion is from 
zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).

A 20 percent evaluation may also be assigned where there is 
ankylosis in plantar flexion less than 30 degrees, or where 
there is ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5270 and 5272 (1999).  A 20 percent evaluation may also 
be assigned where there is malunion of the os calcis or 
astragalus.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (1999).

In this case, during the July 1998 VA examination the 
examiner noted that the veteran had a slightly antalgic gait 
and that his right ankle had 20 degrees of dorsiflexion and 
45 degrees of plantar flexion, with the onset of pain at 40 
degrees.  VA outpatient treatment reports and VA examination 
show that there was been healing of the veteran's right ankle 
and full range of motion was noted in April 1998.  Where a 
disability rating is based on limitation of motion, the Board 
must consider any functional loss the veteran many have 
sustained by virtue of weakness or pain on motion, as 
described in 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. at 206.  See 38 C.F.R. § 4.59.  

However, the record shows that recent physical examination of 
the right ankle has not demonstrated swelling or effusion and 
the veteran was observed to have only slightly antalgic gait.  
The physical examination of the right ankle also demonstrated 
no more than slight limitation of motion of the ankle, as 
there was 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion, with pain noted at 40 degrees.  The veteran 
reported constant right ankle pain that affected his ability 
to walk, run and stand and used pain medication and a cane at 
times.  

Thus, upon review of the evidence of record, the Board is of 
the opinion that the scehdular criteria for a rating in 
excess of 10 percent for disability of the right ankle have 
not been met.  Furthermore, the Board believes that the 
currently assigned 10 percent evaluation already contemplates 
the functional limitation imposed by the veteran's right 
ankle pain and fatigue on extended use, as there was no 
obvious evidence of weakness or significant limitation of 
motion in the joint.  

The evidence of record does not indicate that the service-
connected right ankle disability is associated with ankle 
ankylosis or that it is consistent with severe foot injury 
(e.g., he does not appear to require ongoing medical 
treatment).  Thus, evaluation of that disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5270 or 5284 (1999), 
respectively, is unwarranted in this case.  The Board 
stresses that subjective complaints of functional impairment 
have been taken into consideration in evaluating the right 
ankle disability under Diagnostic Code 5271.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for residuals of a right ankle injury.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

Finally, the Board has noted the veteran's objections to the 
adequacy of the July 1998 VA orthopedic examination and that 
he claimed a left ankle disability due to the service-
connected right ankle disability.  However, the Board 
observes that he failed to report for a VA examination 
scheduled in June 1999 that may have provided medical 
findings to support the claim for a left ankle disorder and 
additional findings pertinent to the claim on appeal for an 
increased rating.  See 38 C.F.R. § 3.655(b) (1999).  
Furthermore, in July 1999, the M & ROC denied service 
connection for a left ankle disorder due to the service-
connected right ankle disorder and substantive appeal of that 
matter is not of record.


ORDER

A rating in excess of 10 percent is denied for residuals of a 
right ankle injury.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 9 -


- 9 -


